Citation Nr: 1035722	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for asthma in excess of 30 
percent disabling prior to December 19, 2005.

2.  Entitlement to a disability rating for asthma in excess of 60 
percent disabling after December 19, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from April 1998 to September 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The 
Veteran testified at a Board hearing at the RO in January 2009 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.  In May 2009, the Board remanded the issue for further 
development. 
 

FINDINGS OF FACT

1.  Prior to June 24, 2005, the Veteran's asthma did not manifest 
with an FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 
55 percent, at least monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) corticosteroids.  

2.  Beginning on June 24, 2005, the Veteran's asthma manifested 
by intermittent (at least three times per year) courses of 
systemic (oral or parenteral) corticosteroids.

3.  Subsequent to June 24, 2005, the Veteran's asthma did not 
manifest with an FEV-1 less than 40-percent predicted, FEV-1/FVC 
less than 40 percent, more than one attack per week with episodes 
of respiratory failure, or required daily use of systemic (oral 
or parenteral) high dose corticosteroids or immune-suppressive 
medications.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
disabling prior to June 24, 2005 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.97, Diagnostic Code 6602 (2009).

2.  The criteria for a disability rating of 60 percent, but no 
more, on or after June 24, 2005 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated May 2004 and May 
2008 the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on appeal.  
The appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in May 2004 prior to 
the initial unfavorable decision in February 2005.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in June 2010, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist at the Hearing

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the elements of the claim that 
were lacking to substantiate the claim for increased benefits.  
The VLJ specifically noted the issue as entitlement to an 
increased evaluation for asthma rated at 30 percent disabling 
prior to December 19, 2005, and currently rated at 60 percent 
disabling.  The representative and the VLJ then asked questions 
to ascertain whether the Veteran's disability had worsened since 
her prior evaluation.  In addition, the VLJ sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  As a result of the hearing, the 
Board remanded the issue to allow the RO an opportunity to obtain 
and associate with the claims file additional medical 
documentation.   

Moreover, neither the Veteran nor her representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability, the only element of the 
claim in question.  As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that any error in notice provided during 
the Veteran's hearing constitutes harmless error.  

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in October 2004, May 
2006, and March 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected asthma warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's service-connected has been rated by the RO as 30 
percent disabling prior to December 19, 2005 and as 60 percent 
disabling on or after December 19, 2005 under the provisions of 
Diagnostic Code 6602.  Under this regulatory provision:

A 30 percent disability rating is warranted for FEV-1 
of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 
70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-
inflammatory medication. 

A 60 percent disability rating is warranted for FEV-1 
of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 
55 percent, or at least monthly visits to a physician 
for required care of exacerbations, or intermittent 
(at least three times per year) courses of systemic 
(oral or parenteral) corticosteroids.  

A 100 percent disability rating is warranted for FEV-1 
less than 40-percent predicted, or FEV-1/FVC less than 
40 percent, or more than one attack per week with 
episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose 
corticosteroids or immune-suppressive medications.  
38 C.F.R. § 4.97; Diagnostic Code 6602.

The Veteran may receive an increased disability rating if the 
evidence shows intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids prior to December 
19, 2005 or daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications on or after 
December 19, 2005.  The Veteran listed prednisone, a 
corticosteroid, as an active medication in January 2005, March 
2005, and June 2005.  As the Veteran first met the criteria for a 
60 percent disability rating (intermittent courses of systemic 
corticosteroids) on June 24, 2005, the Veteran's 60 percent 
disability rating should begin on June 24, 2005.  Throughout the 
entire period on appeal, the evidence does not show daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.  

The Veteran underwent many Pulmonary Function Tests (PFTs) 
throughout the period of time on appeal.  The pertinent post-
bronchodilator results are as follows:

Date
10/04
7/05
12/05
5/06
2/07
3/07
12/09
FEV-1
85%
72%
84%
87%
76%
83%
73%
FEV-
1/ 
FVC
94%
87%
96%
95%
92%
87%
89%

To receive an increased disability rating based upon PFT results, 
the evidence must show FEV-1 of 40- to 55-percent predicted or 
FEV-1/FVC of 40 to 55 percent prior to June 24, 2005 and FEV-1 
less than 40-percent predicted or FEV-1/FVC less than 40 percent 
on or after June 24, 2005.  As seen in the chart above, these 
requirements were not met at any time during the period on 
appeal.  

The Veteran may also received an increased disability rating if 
the evidence shows at least monthly visits to a physician for 
required care of exacerbations prior to June 24, 2005 or more 
than one attack per week with episodes of respiratory failure on 
or after June 24, 2005.  Although the Veteran required frequent 
medical attention regarding her asthma, the evidence does not 
indicate monthly visits to a physician prior to June 24, 2005.  
Additionally, the evidence at no point shows any respiratory 
failure.  The Veteran required medical attention, but her 
symptoms resolved with treatment.

Based on the totality of the evidence, the Veteran an increased 
disability rating of 60 percent is warranted from June 24, 2005 
through December 19, 2005.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with shortness of breath, 
difficulty breathing, required use of multiple medications and 
corticosteroids, and the need for frequent medical attention and 
treatment.  The Rating Schedule specifically addresses the number 
of times the Veteran must seek medical attention.  The Schedule 
also addresses shortness of breath through PFTs and the use of 
medications.  The Board is of the opinion that the Rating 
Schedule measures and contemplates these aspects of his 
disability, so that extraschedular consideration is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent prior 
to June 24, 2005 is denied. 

Entitlement to a disability rating of 60 percent, but no more, on 
or after June 24, 2005 is granted subject to applicable laws and 
regulations governing payment of VA monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


